DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on November 26, 2019. Claims 1-19 are pending and claims 5-8 and 13-19 are withdrawn from consideration. Claims 1-4 and 9-12 are examined below.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 9-12 in the reply filed on February 17, 2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE1851493-5, filed on November 30, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In page 16, line 22, “fran” appears to be a typographical error.
In page 21, line 22 and 26 and page 23, line 22, “vehicle 5” appears to be a typographical error and should read “vehicle 50”.
In page 24, line 25, “data processing unit 40” appears to be a typographical error and should read “sensor data processing unit 540”.
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
As to claim 1, “context and context information” at lines 6-7 appears to be a typographical error and should read “context and content information”.
As to claim 9, “context and context information” at lines 9-10 appears to be a typographical error and should read “context and content information”.
Further, “evaluating” at line 11 appears to be a typographical error.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“data processing unit being configured to…” in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “task relevant data” at line 9 is unclear.  Specifically, it is unclear to the examiner if this is the same “task relevant data” recited in line 1 (preamble) or different task relevant data.  
sensor data” at line 13 is unclear. It is unclear to the examiner if this the same sensor data recited at line 8 or different sensor data.  
As to claim 2, the limitation “task relevant data” at line 2 is unclear. Specifically, it is unclear what “task relevant data” is referring to. It is unclear whether task relevant data is the same “task relevant data” previously recited in claim 1 or a different task relevant data. There is insufficient antecedent basis for this limitation in the claim. It is unclear what is being claimed in light of Applicant’s original disclosure.
Further, the limitation “task information” at line 4 is unclear. It is unclear to the Examiner if this is the same task information previously recited or new task information.  
Furthermore, the limitation “received sensor data” at line 2 is unclear. It is unclear to the Examiner if this is the same received sensor data recited in claim 1 or new received sensor data.  
As to claim 3, the limitation “task relevant data” at line 2 is unclear. Specifically, it is unclear what “task relevant data” is referring to. It is unclear whether task relevant data is the same “task relevant data” previously recited in claim 1 or a different task relevant data. There is insufficient antecedent basis for this limitation in the claim. It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 9, the limitation “task relevant data” at line 7 is unclear.  Specifically, it is unclear to the examiner if this is the same “task relevant data” recited in line 1 (preamble) or different task relevant data.  
Furthermore, the limitation “task information” at line 6 is unclear. Specifically, it is unclear if this is the same “task information” previously recited or new task information. 
The limitation “selected abstract model” at lines 14-15 is unclear. Specifically, it is unclear to the examiner if this is the same “selected abstract model” or “new selected abstract model” or a different selected abstract model 
As to claim 10, the limitation “task relevant data” at line 3 is unclear. Specifically, it is unclear what “task relevant data” is referring to. It is unclear whether task relevant data is the same “task relevant data” previously recited in claim 9 or a different task relevant data. There is insufficient antecedent basis for this limitation in the claim. It is unclear what is being claimed in light of Applicant’s original disclosure.
Further, the limitation “task information” at line 5 is unclear. It is unclear to the examiner if this is the same “task information” previously recited or new task information.  
Furthermore, the limitation “received sensor data” at line 3 is unclear. It is unclear to the examiner if this is the same “received sensor data” recited in claim 9 or new received sensor data.  
As to claim 11, the limitation “task relevant data” at line 3 is unclear. Specifically, it is unclear what “task relevant data” is referring to. It is unclear whether task relevant data is the same “task relevant data” previously recited in claim 9 or a different task relevant data. There is insufficient antecedent basis for this limitation in the claim. It is unclear what is being claimed in light of Applicant’s original disclosure.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?


STEP 1: Do claims 1 and 9 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 9) recite the limitation of classifying sampling points of sensor data according to the task information and a selected abstract model in order to CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply classifying sampling points of sensor data according to the task information and a selected abstract model in order to sample task relevant data and 
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 9 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of providing a task to a data processing unit arranged in the vehicle, the task being associated with task information, providing a set of abstract models associated with context and content information, the abstract models including models describing traffic scenes, and the context and context information describing traffic scene environment, adapting the classification of sampling of sensor data based on the selected abstract model, a system (claim 9), and a data processing 

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 9 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 9 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-4 depend from claim 1 and claims 10-12 depend from claim 9. 
Dependent claims 2-4 and 10-12 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of continuously collecting task relevant data based on received sensor data; adding the task relevant data to the task information is recited at a high level of generality and 
As such, claims 1-4 and 9-12 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claim(s) 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GIANNELLA et al., US 2019/0158581 A1, hereinafter referred to as GIANNELLA.
As to claim 1, GIANNELLA teaches a method for sampling of task relevant data in sensors in a vehicle, a number of sensors being arranged in the vehicle, the method comprising (see at least Abstract and paragraph 21 regarding environment 100 may include one or more adaptive control devices (e.g., adaptive control device 112) communicatively connected to a set of one or more sensors 114 associated with a vehicle 110):
providing a task to a data processing unit arranged in the vehicle, the task being associated with task information (see at least paragraphs 28-29 regarding control center 130 may collect, process, store, and provide information to adaptive control device 112 and other systems (e.g., external system 142) via control system 132. See also at least paragraphs 41-51 regarding a set of boundary conditions);
providing a set of abstract models associated with context and content information, the abstract models including models describing traffic scenes, and the context and context information describing traffic scene environment (see at least paragraphs 96-99 regarding process 600 may determine an event class of a potential event by correlating the received signals with one or more event classification models stored in memory. These event classification models may include, for example, inertial force profiles, centrifugal force profiles, speed and speed change profiles, pitch, roll, and yaw profiles, acceleration profiles, acceleration matrices, etc., associated with potential driving events and/or potential crash events. These profiles may stem from historical analyses, laboratory analyses, crash tests, control variables 422, etc., and may be provided to or stored locally on adaptive control device 112. Also, each event type of the potential event (e.g., a crash event, a cornering event, a speed event, etc.) may be associated with one or more event classification models with a corresponding classification threshold. See also at least paragraphs 101-106 regarding event scores);
classifying sampling points of sensor data according to the task information and a selected abstract model in order to sample task relevant data (see at least FIG. 3 and paragraphs 60-63. See also at least FIG. 6 and paragraphs 98-100);
evaluating the selected abstract model based on received sensor data whether to one of maintain the selected abstract model and to select a new abstract model, the received sensor data representing an actual traffic scene (see at least FIG. 7 and paragraph 141 regarding process 700 may include comparing the determined validation measure to a validation threshold to validate the event (step 708). In some embodiments, a validation threshold reflects a minimum likelihood or degree of certainty necessary to validate that a detected event occurred. The validation threshold may be fixed or based on other considerations such as an event class or event type of the detected event, the signals monitored, the validation parameters used, etc. When process 700 determines that the validation measure does not exceed the validation threshold, the event may not be validated and process 700 may terminate to facilitate further processing (step 710). Alternatively, when process 700 determines that the validation measure exceeds the validation threshold, process 700 validates the event (step 712)); and
adapting the classification of sampling of sensor data based on the selected abstract model (see at least paragraphs 55-57 regarding the set of operative control variables (e.g., the control variable(s) active at any given time) may be based on the set of boundary conditions, the set of hazard indices, and/or any information described herein. By way of example, the set of control variables may be based in part on signals received in adaptive control device 112 from vehicle sensors 114, the detection of a particular event, application of a particular filter, current weather conditions, information on social media, expected routes a driver is predicted to take, the curvature of a road segment, and so on).
As to claim 2, GIANNELLA teaches continuously collecting task relevant data based on received sensor data; adding the task relevant data to the task information; and providing task information to an electronic control unit of the vehicle (see at least paragraph 39 regarding the disclosed embodiments may include various remote computing devices communicating, transmitting, and receiving information generated within each process to continually update the control variables, thereby enabling each routine to be dynamically adjusted based on current data. In this manner, the disclosed embodiments may improve computational efficiency and accuracy at each of the disclosed systems due to constantly evolving sets of operative control variables. These dynamic adjustments enable the disclosed embodiments to rapidly and continuously react to informational changes, environmental factors, and information from other sources. See also at least paragraph 157).
As to claim 3, GIANNELLA teaches updating the context and content information of the abstract models with data from task relevant data (see at least paragraphs 110-112 regarding the set of event factors may also include a boundary condition factor reflecting information associated with one or more boundary conditions received from control system 132. The boundary condition factor may be based on any boundary condition and the associated underlying information, such as a weather condition, road type condition, black point condition, average speed map condition, usual route condition. Also, event factors may be continuously or periodically updated. In certain embodiments, each event factor may be associated with a respective update period. An update period may reflect a duration of time between successive updates of the event factor information).
As to claim 4, GIANNELLA teaches wherein the sensors include at least one of: at least one camera; at least one LIDAR; and at least one radar unit (see at least Abstract and paragraph 21 regarding environment 100 may include one or more adaptive control devices (e.g., adaptive control device 112) communicatively connected to a set of one or more sensors 114 associated with a vehicle 110).
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 4 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
SCHMÜDDERICH et al. (US 2016/0063858 A1) regarding a method for assisting a driver of a vehicle by computationally predicting a future movement behaviour of a 
Wu et al. (US 2017/0341513 A1) regarding a driving mode of the autonomous vehicle is determined based on the location and route information and the real-time traffic information. A content item is selected from a list of content items obtained from a content database based on the determined driving mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/K.S.P./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666